Argued December 4, 1924.
The judges who heard this case are equally divided in opinion on the question as to whether or not the votes in the ballot box of St. Michael's Election District could legally be counted by the board computing the returns; when these ballots are considered and the returns changed according to the recount, Bailey is entitled to the certificate of election, but when not, Walters is entitled to receive it. This court being divided on the question of the legal right to count the votes involved, it follows that the order appealed from must stand as made and the certificate issue to Anderson H. Walters; and it is so ordered.